EXHIBIT 13.1 TRANSCANADA PIPELINES LIMITED REFILEDRECONCILIATION TO UNITED STATES GAAP (This amended supplemental note reflects the retrospective application of SFAS No. 160 “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51” as described in Note 1 herein) December 31, 2008 AUDITORS’ REPORT ON REFILED RECONCILIATION TO UNITED STATES GAAP To the Board of Directors of TransCanada PipeLines Limited On February 23, 2009, we reported on the consolidated balance sheets of TransCanada PipeLines Limited as at December 31, 2008 and 2007, and the consolidated statements of income, comprehensive income, accumulated other comprehensive income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2008, which are included in the Annual Report on Form 40-F. In connection with our audits of the aforementioned consolidated financial statements, we also have audited the related supplemental noteentitled "Refiled Reconciliation to United States GAAP" as included in the Form 40-F.
